      Case 4:18-cv-02871 Document 43 Filed on 02/20/20 in TXSD Page 1 of 3




                                        February 20, 2020


The Honorable George C. Hanks, Jr.
U.S. District Judge, Southern District of Texas
515 Rusk St., Room 6202
Houston, TX 77002

       Re: U.S. ex rel. Veterans First Medical Systems, Inc. v. Tactile Medical Systems, Inc.,
           Case No. 4:18-cv-02871 – Court Procedures Rule 6.E.

Dear Judge Hanks:

The attorneys request a conference regarding whether discovery is stayed pending a ruling on the
Motion to Dismiss filed by Defendant Tactile Medical Systems, Inc. (“Tactile”). Defendant
Tactile believes the stay is warranted and should remain in place. Relator believes discovery has
commenced.

By way of background, Tactile filed a Motion to Dismiss on April 5, 2019 [#21 and #30]. Tactile’s
Motion to Dismiss argued that the statutes invoked by Relator do not permit its claims and that the
Amended Complaint fails to plead fraud with particularity as required by Rule 9(b) under the
Federal Rules of Civil Procedure. Tactile believes that significant time and expense may be saved
if discovery is stayed pending the outcome of Tactile’s Motion to Dismiss and while the landscape
of claims remains unsettled. Relator disagrees with these arguments.

Tactile’s Motion to Dismiss first came before the Court on June 11, 2019 at a pre-trial conference
before the Honorable Lynn Hughes. At the conference, Relator asked Judge Hughes for
permission to conduct discovery. Judge Hughes declined to authorize discovery and did not issue
a Docket Control Order in the case. Judge Hughes took Tactile’s Motion to Dismiss under
advisement [#33].

After the case was transferred to this Court, a Scheduling Conference was held on December 2,
2019. During the Scheduling Conference, the Court indicated that it was going to review Tactile’s
Motion to Dismiss. At that same time, the Court requested for the parties to submit a Joint
Proposed Order. Accordingly, the Parties filed a Joint Proposed Order on December 16, 2019
[#41]. This Court issued its Docket Control Order on January 15, 2020 [#42].

Following entry of the Docket Control Order [#42], Relator served its First Requests for
Production on Tactile. Tactile’s position is that discovery is stayed and that the time for its
responses to Relator’s requests has not begun to run. Relator’s position is that the Docket Control
Order provides a discovery deadline and places no limits on discovery, so therefore discovery is
not stayed.
     Case 4:18-cv-02871 Document 43 Filed on 02/20/20 in TXSD Page 2 of 3




February 20, 2020
Page 2


The following counsel participated in a telephone conference to resolve this issue on February 3,
2020, at 10:00 a.m. In attendance were B. Scott McBride, John Petrelli, and Kevin Riach for
Defendant and Todd Slobin, Sidd Rao and J. Mark Brewer for Plaintiff. The conference call ended
without a resolution.

Therefore, the parties respectfully request that this Court clarify whether discovery is stayed
pending a ruling on Defendant’s Motion to Dismiss.


                                            Respectfully submitted,

                                            MORGAN, LEWIS & BOCKIUS LLP

                                            /s/ B. Scott McBride
                                            B. Scott McBride
                                            TX State Bar No. 24002554
                                            scott.mcbride@morganlewis.com
                                            John Petrelli
                                            TX State Bar No. 24056125
                                            john.petrelli@morganlewis.com
                                            1000 Louisiana Street, Suite 4000
                                            Houston, TX 77002
                                            (713) 890-5000 Telephone
                                            (713) 890-5001 Facsimile


                                            FREDRIKSON & BYRON, P.A.

                                            /s/ Kevin C. Riach
                                            David G. Glaser (pro hac vice)
                                            MN State Bar No. 228874
                                            dglaser@fredlaw.com
                                            Kevin C. Riach (pro hac vice)
                                            MN State Bar No. 389277
                                            kriach@fredlaw.com
                                            200 South Sixth Street, Suite 4000
                                            Minneapolis, MN 55402-1425
                                            (612) 492-7000 Telephone
                                            (612) 492-7077 Facsimile

                                            ATTORNEYS FOR DEFENDANT
     Case 4:18-cv-02871 Document 43 Filed on 02/20/20 in TXSD Page 3 of 3




February 20, 2020
Page 3


                                    AND BY:

                                    /s/ J. Mark Brewer
                                    J. Mark Brewer, SDTX 9909
                                    (713) 209-2910
                                    brewer@bplaw.com
                                    Todd Slobin
                                    tslobin@eeoc.net
                                    (713) 621-2277
                                    Sidd Rao
                                    srao@eeoc.net
                                    (713) 621-2277

                                    11 Greenway Plaza, Suite 1515
                                    Houston, TX 77046

                                    ATTORNEYS FOR PLAINTIFF / RELATOR
